PER CURIAM.
We affirm the final judgment in all respects except one. We remand to the circuit court for a new trial on the interest rate to which the appellee bank is entitled. See Salauddin v. Bank of Am., N.A., 150 So.3d 1189 (Fla. 4th DCA 2014). Because the note required recalculation of interest on change dates, calculation of the interest amount was not a simple ministerial function. There was no testimony about the relevant LIBOR Index on any change date; the only competent evidence as to the interest charged after the first change date is that it was somewhere between 2.75% and 11.875%.

Affirmed in part, reversed in part and remanded.

CIKLIN, C.J., WARNER and GROSS, JJ., concur.